Case 1:19-cv-03300-RBJ Document 47 Filed 03/04/21 USDC Colorado Page 1 of 3


353 NORTH CL ARK STREET CHICAGO ILLINOIS 60654-3456




                                                                  Daniel J. Weiss
                                                                  Tel: +1 312 923-4517
                                                                  Fax: +1 312 527-0484
                                                                  dweiss@jenner.com
March 4, 2021

VIA ECF

The Honorable R. Brooke Jackson
United States District Court
 for the District of Colorado
Alfred A. Arraj United States Courthouse
901 19th Street
Denver, Colorado 80294

        Re:      Zubair Kazi v. KFC US, LLC, Case No. 19-3300

Dear Judge Jackson:

       As provided in this Court’s Practice Standards, Defendant KFC submits this letter
providing notice that KFC intends to file a motion to exclude certain of Plaintiffs’ expert
disclosures, which were disclosed for the first time on January 25, 2021, nearly three months after
the deadline for Plaintiffs’ expert disclosures on October 30, 2020. Counsel have met and
conferred about this issue by phone but have been unable to resolve it.

       KFC has moved for summary judgment in this case. (Dkt. No. 40.) KFC’s summary
judgment motion does not depend on a ruling on the matters addressed in this letter. If, however,
the case proceeds to trial, the Court should exclude the untimely expert opinions from being
presented. The basis for KFC’s motion is as follows:

        On June 9, 2020, the Court entered a Scheduling Order providing for expert disclosures in
this case, specifically: (a) Plaintiffs’ expert reports to be disclosed by September 30, 2020, and (b)
KFC’s rebuttal expert reports to be disclosed by October 30, 2020. (Dkt. No. 24 at 8.) The Court
later extended Plaintiffs’ expert deadline to October 31, 2020 (Dkt. No. 27), and KFC’s rebuttal
deadline to December 25, 2020 (Dkt. No. 31 at 2). The close of discovery was set for January 15,
2021. (Dkt. No. 31.)

        On October 30, 2020, Plaintiffs disclosed expert reports from (a) Richard Weil; (b) Ken
Ditzel and Kristy Pultorak of FTI; and (c) Jeffrey Opp. Mr. Weil disclosed opinions about whether
KFC acted in “good faith” and the projected sales impact on Plaintiffs’ outlet based on 2019
customer surveys; Mr. Ditzel and Ms. Pultorak disclosed opinions about the projected sales impact
based on 2019 customer surveys; and Mr. Opp disclosed opinions about alleged damages.

      On December 25, 2020, KFC timely disclosed rebuttal expert opinions from (a) Jonathan
Hibbard, (b) Michael Pakter, and (c) James Walewski of the James Andrew Group. Professor
Hibbard disclosed rebuttal opinions in relation to the opinions of Mr. Weil and Mr. Ditzel/Ms.


CHICAGO LONDON LOS ANGELES NEW YORK WASHINGTON, DC                                       WWW.JENNER.COM
Case 1:19-cv-03300-RBJ Document 47 Filed 03/04/21 USDC Colorado Page 2 of 3



The Hon. R. Brooke Jackson
March 4, 2021
Page 2


Pultorak. Mr. Pakter disclosed rebuttal opinions in relation to the opinions of Mr. Opp. Mr.
Walewski disclosed opinions about the projected sales impact on Plaintiffs’ outlet based on 2019
customer surveys.

        On January 25, 2020, nearly three months after Plaintiffs’ expert disclosure deadline, and
after the close of discovery, Plaintiffs served KFC with purported “supplemental” expert
disclosures from Mr. Weil and from Mr. Ditzel/Ms. Pultorak.

       Both the Weil and Ditzel/Pultorak “supplemental” disclosures discuss topics and opinions
not addressed in those experts’ initial reports and not addressed in any KFC expert rebuttal.
Specifically:

          Mr. Weil discloses opinions in his January 25 “supplement” related to “sales trends,”
           using 2020 sales data from Mr. Kazi’s outlet. Mr. Weil did not disclose any opinion
           related to “sales trends” or actual sales data in his October 30, 2020 report. When asked
           about this in his deposition, Mr. Weil testified that he could have performed such
           analysis for his October 30 report, but he was not asked to do so.

          Mr. Weil also discloses opinions in his January 25 “supplement” related to a change in
           the specific parcel of land used for the new outlet in Pueblo, which change occurred in
           2019. Mr. Weil did not disclose any opinions about this issue in his October 30, 2020
           report. When asked about this in his deposition, Mr. Weil testified that he could have
           addressed this issue in his October 30, 2020 report, but he did not because of
           “oversight.”

          Mr. Ditzel and Ms. Pultorak similarly disclosed in their January 25 “supplement”
           opinions about the “actual sales impact” at Mr. Kazi’s outlet, based on 2020 sales data.
           Mr. Ditzel and Ms. Pultorak did not disclose any opinions about actual sales impacts
           or 2020 sales data in their prior report. In deposition, Mr. Ditzel admitted that he could
           have analyzed actual sales data before the October 30, 2020 deadline for Plaintiffs’
           disclosures, but he was not asked to do so.

          Mr. Ditzel and Ms. Pultorak also disclosed in their January 25 “supplement” a “re-
           performance” of their prior sales impact projection, this time using “GIS distance” and
           “weightings of customer switching.” Mr. Ditzel and Ms. Pultorak did not disclose any
           opinions about GIS distance or weightings of customer switching in their prior report.
           In deposition, Mr. Ditzel admitted that he could have performed any of these analyses
           in connection with his initial report, but he was not asked to do so.

       Counsel for KFC objected to the “supplemental” expert reports at the time they were
disclosed in January. Counsel for KFC has met and conferred with counsel for Plaintiff to
understand if Plaintiffs would withdraw the late reports, but Plaintiffs have not agreed. KFC
Case 1:19-cv-03300-RBJ Document 47 Filed 03/04/21 USDC Colorado Page 3 of 3



The Hon. R. Brooke Jackson
March 4, 2021
Page 3


understands that Plaintiffs will contend that their new “supplemental” opinions are responsive to
KFC’s rebuttal experts, but: (a) KFC’s rebuttal experts did not address any of the matters listed in
the above bullet points; and (b) in any event, the Court’s schedule and appropriate practice under
the rules do not permit expert sur-rebuttals. KFC understands that Plaintiffs may also contend that
Plaintiffs’ experts did not have sufficient sales data from the period after the new KFC outlet
opened in July 2020 to render opinions by the October 30, 2020 deadline, but: (a) they had at least
four months of such data and could have used it to render opinions if they wished, as confirmed in
deposition; and (b) Plaintiffs, if they believed they needed more time or information to substantiate
their claims, could have sought an extension or different case schedule, but they did not.

         The Court should exclude Plaintiffs’ untimely, “supplemental” disclosures of new opinions
by Mr. Weil and by Mr. Ditzel and Ms. Pultorak. Those experts admitted in deposition that nothing
prevented them from issuing these opinions as part of their original disclosures and in compliance
with the deadline set by the Court. KFC would be prejudiced by allowing those late opinions at
trial, including because discovery is closed and KFC would need to re-engage its own experts to
re-rebut Plaintiffs’ experts, after discovery and depositions have been completed. See Cook v.
Rockwell Int’l Corp., 580 F. Supp. 2d 1071, 1169 (D. Colo. 2006) (“new or expanded opinions”
based on information available at the time of initial disclosures are improper under Rule 26 and
subject to exclusion). No good cause justifies Plaintiffs’ late disclosures.

        For each reason, the Court should exclude Plaintiffs’ untimely disclosures. If it would
assist the Court, KFC stands ready to file a motion on this subject and/or copies of the
“supplements” with the previously undisclosed opinions marked.

       We stand ready should the Court have any questions or require anything further. Thank
you.

                                              Respectfully submitted,

                                              /s/ Daniel J. Weiss

                                              Daniel J. Weiss
                                              Counsel for KFC US, LLC

DJW:fms
cc via ECF:    Bruce E. Rhode, Esq.
               Counsel for Plaintiff Zubair Kazi
